DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 114, 124 and 125 are amended.
Claims 114-133 are examined on the merits.
Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive:
With respect to the amendment made to claims 114, 124 and 125, Applicant’s argue that Blott in combination of Gergely do not disclose three new limitations presented in the amendment made to the claims.
However, while the reference of Blott discloses a backing layer positioned over the wound and over the skin surrounding the wound, and the reference of Gergely teaches a contact layer positioned over the wound and over the skin surrounding the wound, the newly brought reference of Sigurjonsson teaches a material layer positioned over the wound and over the skin surrounding the wound. See the rejection in view of Sigurjonsson et al. (US 2004/0127839) below.
It is noted that the limitation “the material layer configured to be positioned over the wound and over the skin surrounding the wound” that is not supported by the instant Specification, and Applicants are required to remove the new matter from the claims in response to this Office Action.
Applicants further argue that the combination of Blott with Gergely is improper because the ordinary artisan would not be motivated to provide any adhesive (comprised in the contact layer of Gergely) extending beyond the filler layer.
However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the reference of Gergely is brought here not for bodily incorporation of the contact Gergely’s contact layer into the apparatus of Blott but as a teaching that it is known to use wound contact layer in multilayers wound dressings. Therefore, the combination of Blott with Gergely is deemed to be proper.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 114-133 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 114, 124 and 125 as amended recite the limitation “the material layer configured to be positioned over the wound and over the skin surrounding the wound” that is not supported by the instant Specification.
Applicants are required to remove the new matter from the claims in response to this Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 114-133  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blott et al (US 2009/0012483) in view of Gergely et al (US 2012/0095380), and further in view of Sigurjonsson et al. (US 2004/0127839).
Regarding claim 114, 124 and 125, Blott discloses a negative pressure wound therapy apparatus (Abstract, lines 1-2) comprising: 
a wound dressing having a length, a width, a central longitudinal axis extending along the length and a transverse axis extending along the width perpendicular to the central longitudinal axis (see fig. 1), the wound dressing comprising: 
a material layer 361 ([0407]; fig. 18a), the material layer having a plurality of lobed portions (fig. 18b), wherein the first portions of the material layer comprise side surfaces on opposite sides of the central longitudinal axis, wherein at least a portion of the side surfaces are substantially straight (fig. 18a(A)), and wherein the second portion; and 

a port A (fig. 18a) coupled to the backing layer 342 for connecting the wound dressing to a source of negative pressure ([0386]); wherein the wound dressing is symmetrical about the central longitudinal axis (see fig. 1).

    PNG
    media_image1.png
    348
    253
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    353
    521
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    272
    593
    media_image3.png
    Greyscale

	Blott does not expressly disclose the dressing, wherein the port is positioned over the first portion of the material layer.
	Since shifting the position of the port would not have modified the operation of the device, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the port over the first portion of the material layer in 
Blott does not expressly disclose the dressing comprising a wound contact layer positioned below the material layer.
	Gergely teaches a wound dressing (Abstract, line 1) comprising (adhesive layer 4', Fig. 2) below the material layer (5', Fig. 2), wherein the wound contact layer 4 is configured to be positioned over the wound and over the skin surrounding the wound (see fig. 2).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the dressing of Blott with the contact layer, as taught by Gergely in order to improve fluid uptake into the dressing and improve attachment of the wound dressing to the patient (as motivated by Gergely ([0048]-[0050]). By doing so it will also prevent excessive granulation of the wound into the dressing. 
Blott in view of Gergely do not expressly disclose the material layer configured to be positioned over the wound and over the skin surrounding the wound.


    PNG
    media_image5.png
    182
    713
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the material layer of Blott/ Gergely positioned over the skin surrounding the wound, as taught by Sigurjonsson in order to simplify the apparatus by employing the structure of the type known in the art. 
It is noted that the limitation “the material layer configured to be positioned over the wound and over the skin surrounding the wound” is not supported by the instant Specification, and Applicants are required to remove the new matter in response to this Office Action.

Regarding claims 115 and 118, Blott in view of Gergely, and further in view of Sigurjonsson disclose the invention discussed above but do not expressly disclose the dressing, wherein a width of the material layer between the side surfaces of the first portion decreases in a longitudinal direction away from the port toward the second portion.
Since Applicant did not state that such shaape serves any specific purpose or performs any specific function other that the function disclosed in Blott/ Gergely, it would 
Regarding claim 116, Blott discloses the dressing, wherein the lobes are separated by a circular cut-out located on the central longitudinal axis (see fig. 18b).
Regarding claim 117, Blott discloses the dressing, wherein the two lobes each extend away from the central longitudinal axis (see fig. 18b).
Regarding claim 119, Blott in view of Gergely, and further in view of Sigurjonsson disclose the invention discussed above but do not expressly discloses the dressing, wherein at least a portion of the side surfaces of the second portion are substantially straight.
Since Applicant did not state that such shape serves any specific purpose or performs any specific function other that the function disclosed in Blott/ Gergely, it would have been obvious top those skilled in the art at the time the invention was made to make the side surfaces straight as an obvious design choice in order to conform a wound of an oblong shape, and as such it does not impact the patentability of claim In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 120, Blott discloses the dressing, wherein each of the two lobes of the second portion comprises end surfaces that are substantially straight (see fig. 18b (A and C)).
Regarding claims 121 and 127, Blott discloses the dressing, wherein each of the two lobes of the second portion comprises end surfaces that have a convex curvature (see fig. 18b (B)).
Regarding claims 122, 123, 130 and 131, Blott discloses the dressing, wherein the material layer comprises an absorbent material 363 that is a foam ([0408]), as required by claims 123 and 131.
Regarding claim 127, Blott discloses the dressing, wherein the material layer takes a concave form being under the reduced pressure, since it is made of flexible material ([0061]).
Regarding claim 128, Blott discloses the dressing, wherein the material layer is symmetrical about the central longitudinal axis (see fig. 18b).
Regarding claim 129, Blott discloses the dressing, wherein the material layer is symmetrical about the transverse axis (see fig. 18b).
Regarding claim 132, Blott discloses the dressing, wherein the port is located on the central longitudinal axis (see figs. 1 and 18a).
Regarding claim 133, Blott discloses the dressing, wherein the material layer comprises a plurality of slits (see fig. 18b).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781